    Case 19-50349       Doc 26     Filed 05/30/19    Entered 05/30/19 12:07:33       Page 1 of 7
                            UNITED STATES BANKRUPTCY COURT
                                         FOR THE
                          DISTRICT OF CONNECTICUT (BRIDGEPORT)

In Re:                                                     Chapter 7
Samuel Otero d/b/a                                         Case No.: 19-50349
Otero’s Handyman
         Debtor

MTGLQ Investors, L.P.
vs.

Samuel Otero d/b/a
Otero’s Handyman
Richard M. Coan, Esq., Trustee
         Respondents
_______________________________________/

  MOTION OF MTGLQ INVESTORS, L.P. FOR RELIEF FROM THE AUTOMATIC STAY

       MTGLQ Investors, L.P. (“Movant”), a creditor in the above captioned Chapter 13 proceeding,

moves this Court for an Order, pursuant to 11 U.S.C. §362(d) so that it may foreclose a on Mortgage

which it holds on real property known and numbered as 1071-1075 Kossuth Street, Bridgeport, CT

06608. In support of its motion, Movant states the following:

       1.     On July 11, 2007, Samuel Otero (“Debtor”) executed and delivered a Note (the “Note”,

a copy of which is attached hereto as Exhibit “A”) to JPMorgan Chase Bank, N.A. The Note was

secured by a Mortgage also dated July 11, 2007 and recorded in the City of Bridgeport Land Records in

Volume 7564 at Page 36 (the “Mortgage”, a copy of which is attached here to Exhibit “B”) on real

property owned by Debtors and known and numbered as 1071-1075 Kossuth Street, Bridgeport, CT

06608 (the “Real Property”).

       2.     Movant is the current holder of the Note and Mortgage by virtue of two Assignments of

Mortgage recorded in the City of Bridgeport Land Records (the “Assignments”, a copes of which are

attached hereto as Exhibit “C”).

       3.     There is no other collateral securing the Note.

       4.     Specialized Loan Servicing LLC services the loan on the Property referenced in this
    Case 19-50349        Doc 26     Filed 05/30/19     Entered 05/30/19 12:07:33          Page 2 of 7
Motion. In the event the automatic stay in this case is modified, this case dismisses, and/or the Debtor

obtains a discharge and a foreclosure action is commenced on the mortgaged property, the foreclosure

will be conducted in the name of Movant or Movant’s successor or assignee. Movant, or through an

agent, has possession of the Note. The Note is either made payable to directly Movant or has been duly

endorsed. Movant is the original mortgagee or beneficiary or the assignee of the Mortgage/Deed of

Trust.

         5.    On August 24, 2018, Movant filed a complaint to foreclose on the Real Property in the

Connecticut Superior Court. A copy of the foreclosure docket is attached hereto as Exhibit “D”.

         6.    On March 19, 2019, Debtor filed a petition for relief under Chapter 7 of the United

States Bankruptcy Code.

         7.    As of May 13, 2019, the delinquency owed by the Debtor on the Note is $34,765.39.

Movant estimates that, if a hearing on this motion is held within thirty days of the date of filing, an

additional payment and late charges will come due and owing.

         8.    According to Debtor’s Schedules, the fair market value of the Real Property is

$160,000.00, which is an admission by Debtor. A copy of Schedule A is attached hereto as Exhibit “E”.

         9.    Upon information and belief, there are the following additional liens or encumbrances

on the Real Property; Statutory lien to WPCA for the City of Bridgeport in the amount of $1,200.00,

Judgment lien to Midland Funding LLC in the amount of $745.03.

         10.   As of May 13, 2019, the total outstanding balance owed on the Note was $215,470.15.

         11.   The estimated total amount of encumbrances on the Real Property is $217,415.18.

         12.   Movant is entitled to relief from the automatic stay for cause pursuant to 11 U.S.C.

§362(d)(1) because Debtor has not made payments pursuant to the Note and Mortgage.

         13.   Movant is entitled to relief from the automatic stay pursuant to 11 U.S.C. §362(d)(2)

because the Debtor has no equity in the Real Property and it is not necessary for an effective

reorganization.
    Case 19-50349       Doc 26     Filed 05/30/19     Entered 05/30/19 12:07:33        Page 3 of 7
       WHEREFORE, Movant moves that the Court enter an Order granting Movant relief from the

automatic stay pursuant to 11 U.S.C. §362(d) so that it, and its successors and assigns, may proceed to

exercise its rights pursuant to the Note and Mortgage. They may also proceed according to applicable

state and federal law to commence, continue and prosecute to judgment a foreclosure action with

respect to the Real Property and that entry of the Order shall be effective immediately upon entry,

notwithstanding the provisions of FRBP 4001(a)(3).




                                                     MTGLQ Investors, L.P.
                                                     By its attorneys,

Date: May 30, 2019                                  /s/David A. Shaw______
                                                    David A. Shaw Esq., #00417
                                                    Marinosci Law Group, P.C.
                                                    132 Main Street, Suite 2B
                                                    Southington, CT 06489
                                                    Telephone: (401) 234-9200
                                                    dshaw@mlg-defaultlaw.com
    Case 19-50349      Doc 26     Filed 05/30/19    Entered 05/30/19 12:07:33      Page 4 of 7

                           UNITED STATES BANKRUPTCY COURT
                                        FOR THE
                         DISTRICT OF CONNECTICUT (BRIDGEPORT)

In Re:                                                 Chapter 7
Samuel Otero d/b/a                                     Case No.: 19-50349
Otero’s Handyman
       Debtor,
______________________________________/

                                  CERTIFICATE OF SERVICE

 In accordance with the applicable provisions of the Federal Rules of Bankruptcy
 Procedure, 2002 and 7004, the undersigned certifies that on the 30th day of May, 2019, the
 following documents were served on the U.S. Trustee and all appearing parties via the court’s
 electronic filing system or, by first class mail on the parties listed in section 2 below.

  1. Documents Served:

        1.    Motion for Relief

        2.    Appendix B

        3.    Exhibits A through E

        4.    Proposed Order

        5.    Notice of Contested Matter

        6.    Certificate of Service
                                                   /s/David A. Shaw______
                                                   David A. Shaw Esq., #00417
                                                   Marinosci Law Group, P.C.
                                                   132 Main Street, Suite 2B
                                                   Southington, CT 06489
                                                   Telephone: (401) 234-9200
                                                   dshaw@mlg-defaultlaw.com


VIA ECF
Russell Gary Small, Esq., on behalf of Debtor
U.S. Trustee, on behalf of the US Trustee
Richard M. Coan, Esq., on behalf of the Trustee

VIA US MAIL
Samuel Otero
45 Ellsworth Ave
Danbury, CT 06810-5948
    Case 19-50349      Doc 26     Filed 05/30/19   Entered 05/30/19 12:07:33   Page 5 of 7



City of Bridgeport
Veronica Jones - Tax Collector
45 Lyon Terrace, 123
Bridgeport, CT 06604

Midland Funding, LLC
C/o Corporation Service Company
Registered Agent
50 Weston Street
Hartford, CT 06120

WPCA For the City of Bridgeport
Attn: President
PO Box 621
Bridgeport, CT 06601
    Case 19-50349       Doc 26     Filed 05/30/19     Entered 05/30/19 12:07:33         Page 6 of 7
                            UNITED STATES BANKRUPTCY COURT
                                         FOR THE
                          DISTRICT OF CONNECTICUT (BRIDGEPORT)

In Re:                                                     Chapter 7
Samuel Otero d/b/a                                         Case No.: 19-50349
Otero’s Handyman
         Debtor

MTGLQ Investors, L.P.
vs.

Samuel Otero d/b/a
Otero’s Handyman
Richard M. Coan, Esq., Trustee
         Respondents
_______________________________________/

                 NOTICE OF CONTESTED MATTER RESPONSE DEADLINE

       MTGLQ Investors, L.P. (the “Movant”) has filed a Motion for Relief, (the “Contested Matter”)

in the above-captioned case. Notice is hereby given that any response to the Contested Matter must be

filed with the Court no later than Juen 13, 2019.* In the absence of a timely filed response, the

proposed order in the Contested Matter may enter without further notice and hearing, see, 11 U.S.C. §

102(1).

                                                    Movant
                                                    By its attorneys,

Date: May 30, 2019                                  /s/David A. Shaw______
                                                    David A. Shaw Esq., #00417
                                                    Marinosci Law Group, P.C.
                                                    132 Main Street, Suite 2B
                                                    Southington, CT 06489
                                                    Telephone: (401) 234-9200
                                                    dshaw@mlg-defaultlaw.com

*Pursuant to Federal Rule of Bankruptcy Procedure 9006(f), if service is made by mail, three days are
added after the response date set in this notice
    Case 19-50349       Doc 26     Filed 05/30/19    Entered 05/30/19 12:07:33         Page 7 of 7
                            UNITED STATES BANKRUPTCY COURT
                                         FOR THE
                          DISTRICT OF CONNECTICUT (BRIDGEPORT)

In Re:                                                     Chapter 7
Samuel Otero d/b/a                                         Case No.: 19-50349
Otero’s Handyman
         Debtor

MTGLQ Investors, L.P.
vs.

Samuel Otero d/b/a
Otero’s Handyman
Richard M. Coan, Esq., Trustee
         Respondents
_______________________________________/

                                  ORDER GRANTING
                     MOTION FOR RELIEF FROM THE AUTOMATIC STAY

       After notice and a hearing, of MTGLQ Investors, L.P.’s (hereafter, the “Movant”) Motion for

Relief from Stay (hereafter, the “Motion”), ECF No. ____

       IT IS HEREBY ORDERED that the Motion is GRANTED – the automatic stay of 11 U.S.C.

§ 362(a) is modified pursuant to section § 362(d) to permit the Movant, and/or its successors and

assigns, to commence, continue and prosecute to judgment a foreclosure action and otherwise exercise

its rights, if any, with respect to real property known as 1071-1075 Kossuth Street, Bridgeport, CT

06608 in accordance with applicable state law, and

       IT IS FURTHER ORDERED that the 14-day stay of Fed. R. Bankr. P. 4001(a)(3) is not

applicable and the Movant may immediately enforce and implement its Order.

       At _________________________ this _____ day of ______________, 2019

                                                  ______________________________________
                                                  U.S. BANKRUPTCY JUDGE
